Citation Nr: 1135771	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes), to include as a result of herbicide exposure. 

2.  Entitlement to service connection for neuromuscular dystrophy, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claims at issue. 


FINDINGS OF FACT

1.  Herbicide exposure during the Veteran's period of active military service has not been established.

2.  The Veteran's diabetes did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service. 

3. The Veteran's neuromuscular dystrophy did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Neuromuscular dystrophy was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that all duty to notify and assist requirements have been satisfied with respect to the claims at hand. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a July 2006 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  There is no indication that the Veteran has received treatment through VA.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The Board notes that in a June 2006 statement the Veteran indicated that he had been receiving disability benefits from the Social Security Administration (SSA) since 2000 based on his neuromuscular dystrophy, diabetes, and history of two heart attacks.  In an August 2006 statement he indicated that he had been receiving SSA benefits since 1988 for his neuromuscular dystrophy.  However, the Board has concluded that there is no need to obtain the Veteran's SSA records.  In Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010), the Federal Circuit held that to conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in 38 C.F.R. § 5103A.  The Federal Circuit further held that the Government is not required to "obtain records in every case in order to rule out their relevance."  Id. at 1323.  Rather, VA is required to examine the information related to the medical records and to obtain those records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  Id.  In this case, the Veteran's private records dating from 1988 to 2006 are in the file, and show that the Veteran's neuromuscular dystrophy first began to manifest in 1988 or over fourteen years after the Veteran separated from active duty.  The private treatment records also show that diabetes was not diagnosed until around 2004.  Thus, there is no reasonable possibility that the Veteran's SSA records would show that the Veteran's neuromuscular dystrophy or diabetes manifested in the first years after active service or would otherwise support a relationship to service.  Moreover, and importantly, the Veteran has never argued, and there is no other evidence suggesting, that his neuromuscular dystrophy or diabetes is related to service other than as a result of herbicide exposure.  As will be discussed below, in-service herbicide exposure has not been established, and it is not plausible that the Veteran's SSA records would show in-service herbicide exposure.  Accordingly, because there is no reasonable possibility that the Veteran's SSA records would help support his claims, there is no need to obtain them.  See id. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In the present case, VA examinations are not warranted.  As will be discussed below, all appropriate development procedures have been completed to determine whether the Veteran was exposed to herbicides while serving in Thailand and Florida, including inquiries submitted to the Compensation and Pension Service (C&P Service) and the Joint Services Records Research Center (JSRRC).  Neither the C&P  Service nor the JSRRC were able to verify such exposure and herbicide exposure has not otherwise been established.  Moreover, the evidence does not show that the Veteran's diabetes and neuromuscular dystrophy manifested in service or for many years thereafter.  Indeed, the Veteran does not claim that these disabilities  are related to service other than as a result of his alleged herbicide exposure.  Thus, there is no evidence of a relevant in-service event, injury, or disease or an indication that the Veteran's diabetes and neuromuscular dystrophy may be related to service.  See id.  Accordingly, McLendon elements (2) and (3) are not met and therefore VA examinations are not required in order to decide these claims.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Veteran contends that he is entitled to service connection for diabetes and neuromuscular dystrophy, disabilities which he argues were caused by herbicide exposure during active service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including diabetes mellitus and organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, as well as in certain other specific areas established by the Department of Defense (DOD). 

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's service personnel records do not show, and the Veteran has not argued, that he ever served in Vietnam.  Accordingly, he is not entitled to a presumption of herbicide exposure unless it can be shown that he served in an area during a time in which herbicides were sprayed. 

Further, in order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in section 3.309(e).  Diabetes is one such disability and is thus entitled to the presumption if it is shown that the Veteran was exposed to herbicides during service.  

However, neuromuscular dystrophy is not a disability set forth in section 3.309(e) and thus is not entitled to the presumption of service connection for diseases associated with herbicide exposure.  Moreover, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  The Veteran does not have the medical training, experience, or expertise to render a competent opinion as to whether a relationship exists between neuromuscular dystrophy and exposure to herbicides, which is a medically and scientifically complex determination.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  Therefore, the Board finds that such a relationship has not been shown by the competent evidence of record.  See id.  Nevertheless, because exposure to herbicides during service has not been established, as will be discussed below, the question as to whether a relationship exists between herbicide exposure and neuromuscular dystrophy is moot. 

The Veteran argues that he was exposed to herbicides while serving at the Korat Royal Thai AFB (RTAFB) and the Ubon RTAFB in Thailand, and at Eglin AFB (AFB) in Florida.  The Veteran's service personnel records show that he served at Eglin AFB beginning February 6, 1971, at Korat RTAFB beginning December 18, 1972, at Ubon RTAFB beginning January 29, 1973, and again at Eglin beginning January 23, 1974.  During the pendency of this claim, VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction with a Memorandum for the Record (Memorandum) addressing herbicide use in Thailand during the Vietnam Era.  The Memorandum contains information from the DOD regarding sites within the United States and abroad where tactical herbicides such as Agent Orange were used, tested, or stored.  See VBA Fast Letter 09-20.  The Memorandum also reflects that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of U.S. bases.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  In this regard, according to the Memorandum, security police units were known to have walked the perimeters, especially dog handlers.  If the alleged herbicide exposure cannot be resolved based on the Memorandum, and sufficient information has been obtained, an inquiry should be sent directly to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information it can provide that might corroborate the Veteran's claimed exposure.  Id.; see also VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10, q (setting forth development procedures for determining herbicide exposure in Thailand).

Here, the Veteran's personnel records show that he served in the Air Force as a Fire Protection Specialist, which is not an MOS associated with service at air base perimeters.  There is no indication that the Veteran ever served as a security policeman, security patrol dog handler, member of a security police unit, or otherwise served near the air base perimeters.  See id.  Accordingly, the RO submitted a request to the Compensation and Pension Service Agent Orange Mailbox (C&P Service) for a review of the Department of Defense's inventory of herbicide operations to determine whether the Veteran was exposed to herbicides while stationed in Thailand and the United States.  

A November 2008 response e-mail from the C&P Service states that a listing of herbicide use and test sites outside of Vietnam provided by DOD had been reviewed.  According to the DOD, herbicide testing was conducted at Eglin AFB during November and December 1952 and again from June to September or 1968.  In addition, a remote two square mile area of Eglin was used to test various herbicides from 1962 to 1970.  It was noted that Eglin AFB is 724 square miles.  It was also noted that the testing occurred before the Veteran had arrived at Eglin and that it was not likely that he served in the remote two square mile area where the testing had been conducted.  With regard to the Veteran's Thailand service, the DOD list showed that extensive testing of herbicides was conducted in Thailand during 1964 and 1965.  The only specific location identified was the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  Neither Korat nor Ubon RTAB's were near this location or on the DOD list.  It was also noted that there was no record of tactical herbicide storage in Thailand.  While records indicated that some herbicides were used sporadically for foliage control on the perimeters of air bases during 1971 and 1972, there was no evidence as to the amount or type of herbicide used in these locations.  The C&P Service concluded that these facts were not sufficient to establish herbicide exposure based solely on service at Eglin AFB or at the Korat or Ubon RTAFB's in Thailand.  As already noted, there is no evidence that the Veteran served at the base perimeter.  It was recommended that the case be referred to the U.S. Joint Services Records Research Center (JSRRC) for any information that might corroborate the Veteran's alleged exposure.

Accordingly, in November 2008, a request was submitted to the JSRRC to determine whether the Veteran was exposed to herbicides during service.  The Veteran's unit information, dates of service, and the dates that he served at Elgin AFB and the Korat and Ubon RTAFB's were provided.  

In a December 2008 response, the JSRRC provided information almost identical to what was provided by the C&P Service.  The JSRRC stated that during the period from June 11, 1968 through September 12, 1968, the U.S. Army performed a herbicide study at Eglin AFB in Florida which involved the development of techniques to determine spread factors utilizing Agent Orange and Stull Bifluid defoliants.  In addition, during the period between 1962 through 1970, a two-mile square area of Eglin was used to test various herbicides.  The Air Force also established an herbicide storage and aircraft loading site at Hardstand 7, an asphalt and concrete aircraft parking area on the main Eglin AFB Airdrome.  In 1974, 130 drums of Agent Orange were removed from the Hardstand Eglin site for final disposal.  The JSRRC concluded that it could not document or verify that the Veteran was exposed to Agent Orange while stationed at Eglin or that he was in the specific vicinity of the study or storage areas.  It could also not be documented or verified that the Veteran was exposed to herbicides while serving at the Korat or Ubon RTAFB's in Thailand.  While herbicides were sprayed in 1964 and 1965 in an isolated coastal area near Pranburi, Thailand, the available unit histories did not mention or document any herbicide spraying, testing, or storage at Korat or Ubon RTAFB's.  It was noted that Korat and Ubon were not among the spray sites outside of Vietnam in the DOD listing. 

In support of his claim, the Veteran also submitted a list of places outside Vietnam where herbicides were sprayed.  The list is consistent with the information provided by the JSRRC and the C&P Service, and shows that herbicides were used in Thailand between 1964 and 1965 and at Eglin AFB between 1962 and 1970.  

In carefully reviewing the evidence of record, the Board finds that the Veteran's alleged exposure to herbicides during active service has not been established.  In this regard, both the C&P Service and the JSRRC concluded that information provided by the DOD did not document or verify that the Veteran was exposed to herbicides while serving at Eglin AFB and at the Korat and Ubon RTAFB's.  Moreover, the spraying that did occur in Thailand and at Eglin AFB occurred prior to when the Veteran entered active service in December 1970.  Although spraying of herbicides at Eglin AFB occurred as late as 1970, the C&P Service indicated that the spraying was done in a remote two square mile area of Eglin AFB, and noted that Eglin AFB is 724 square miles.  Thus, the Board finds it highly unlikely that the Veteran was exposed to herbicides while stationed at Eglin AFB even assuming that such spraying was done as late as December 1970.  Likewise, the herbicide spraying in Thailand occurred in 1964 and 1965, which is four to five years prior to when the Veteran entered active service.  Although some nontactical spraying of commercial pesticides, including herbicides, may have occurred at Air Force base perimeters in Thailand, according to the Memorandum, there is no evidence that the Veteran was stationed at or had duties near the base perimeters while serving in Thailand.  Finally, the Board does not find that the mere storage of herbicides at Eglin AFB while the Veteran was stationed there would result in herbicide exposure.  Accordingly, the preponderance of the evidence weighs against a finding that the Veteran was exposed to herbicides during active service. 

Because the Board finds that the Veteran did not have herbicide exposure during active service, the presumption of service connection for diabetes based on herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307, 3.309.  Likewise, service connection for neuromuscular dystrophy based on herbicide exposure cannot be established on a direct basis because the Board finds that the Veteran did not have such exposure.  

The Board has also considered whether a nexus or relationship between the Veteran's diabetes mellitus and/or neuromuscular dystrophy and his period of service can otherwise be established.  However, the Veteran's service treatment records and examination reports are negative for indications of diabetes or a neurological or muscular disorder.  A March 1988 private treatment record, together with a May 1998 private treatment record, suggests that the Veteran's neuromuscular dystrophy did not first manifest until some time around late 1987.  Likewise, the private treatment records suggest that his diabetes did not manifest until around 2003.  In this regard, March 1998 and May 1999 private treatment records reflect that the Veteran's history was negative for diabetes, and the earliest medical evidence of diabetes is a private treatment record dated in February 2004 suggesting that it was diagnosed a year earlier.  The Board also notes that the Veteran has never argued that his diabetes or neuromuscular dystrophy manifested in service or shortly thereafter.  Indeed, he has never argued that these disabilities are related to service other than through his alleged herbicide exposure, which has not been established.  Thus, the fact that there is no evidence suggesting that the Veteran's diabetes or neuromuscular dystrophy manifested in service or for a number of years thereafter weighs against a finding that these disabilities are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  

The Board notes that the Veteran stated that he was exposed to flammable and nonflammable agents when fighting fires during service.  However, he has not argued and there is no competent evidence suggesting that his diabetes or neuromuscular dystrophy were caused or aggravated by any chemical agents he might have been exposed to as a firefighter.  Indeed, these agents have not been identified.  The Board notes in this regard that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the mere fact that the Veteran served as a firefighter in service and may have been exposed to certain chemical agents does not support his claims for service connection. 

The Board has given careful consideration to the Veteran's statements asserting that his diabetes and neuromuscular dystrophy were incurred in active service as a result of herbicide exposure.  However, for the reasons discussed above, the Board finds that such herbicide exposure has not been established based on the findings of the C&P Service and the JSRRC.  Moreover, the Veteran has not argued that these disabilities manifested in service or within the first year or so after service, or that they are otherwise related to service.  Accordingly, greater evidentiary weight is placed on the service treatment records, private treatment records, and findings of the C&P Service and JSRRC, all of which weigh against the Veteran's claims for the reasons discussed above. 

As such, because the Veteran's diabetes and neuromuscular dystrophy did not manifest in service or for a number of years after service, and because there is no evidence linking these disabilities to an in-service disease, injury, or event, the Board finds that service connection is not warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

Likewise, because neither diabetes nor neuromuscular dystrophy manifested within one year of active service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes mellitus and neuromuscular dystrophy must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure, is denied. 

Entitlement to service connection for neuromuscular dystrophy, to include as a result of herbicide exposure, is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


